Citation Nr: 1542135	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of hydrocelectomy with atrophy of the left testis.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, claimed as depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of hydrocelectomy with atrophy of the left testis is manifested by subjective complaints of severe pain and tenderness of the testicles, but not by atrophy of both testicles.

2.  ED was not present in service or for years thereafter and is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for post-operative residuals of hydrocelectomy with atrophy of the left testis are not met.  38 U.S.C.A. §§ 1155, 5100, 5103 (West 2014); 38 C.F.R. §§ 3.159, 4.115b, Diagnostic Codes 7599-7523 (2015).

2.  ED was not incurred in or aggravated by active military service, and it was not the result of or aggravated by a service-connected disability.  See 38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
In September 2011 and October 2011 letters, issued prior to the adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection and an increased rating.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the September and October 2011 letters and a November 2011 letter.  Notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board notes that all pertinent evidence has been obtained in this case and the Veteran was afforded VA examinations for his ED in May 2004 and February 2012, and VA examinations for his post-operative residuals of a hydrocelectomy with atrophy of the left testis in May 2004 and December 2011.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claims.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.

Legal Criteria for Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  However, a disability must be evaluated "in relation to its history."  38 C.F.R. § 4.1 (2015).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's post-operative residuals of hydrocelectomy with atrophy of the left testis was initially evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 7523 provides a 0 percent rating for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testes.  The Veteran's post-operative residuals of hydrocelectomy with atrophy of the left testis is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7599-7804 for unstable or painful scars.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

On VA examination in May 2004, the right testis was smooth, about normal size, 20 cc.  The left testis was smaller than the right in size.  Estimated volume was 16 cc.  The examiner also noted that the left testis was tender to touch and was found riding higher in the scrotum, towards the neck of the scrotum.  The examiner diagnosed shrinkage and atrophy of the left testis, and persistent tenderness of the left scrotum which interfered with relations.  The Veteran was also noted at that time to have a history of prostate cancer treated with radiation, and resulting erectile dysfunction.

In a July 2004 rating decision, the RO granted service connection for post-operative residuals of a hydrocelectomy with atrophy of the left testis.  A noncompensable evaluation was assigned, effective March 16, 2004, under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7523.  The Veteran was also granted special monthly compensation (SMC) based on loss of use of creative organ, also effective March 16, 2004.

In a June 2005 rating decision, the RO granted an increased rating of 10 percent for post-operative residuals of a hydrocelectomy with atrophy of the left testis, effective March 16, 2004.  The Veteran has appealed this rating.

On VA examination in December 2011, the Veteran reported ongoing aching pain over both of his testicles.  Pain was elicited with movement, touching and sitting, and he rated the pain at 7-8/10.  He was taking Tylenol PM for the pain.  The examiner also noted that the Veteran was married, and that he had fathered two adult children, ages 35 and 32, following his hydrocelectomy surgery.  He reported no semen for the past 10-12 years and no erection for about 10-12 years.  He claimed he was given Viagra by his outside primary care physician and took it one time and stopped because it did not work.  He was not taking any medication for his ED at that time.  He denied any history of urinary tract infection, prostatitis or benign prostatic hyperplasia (bph).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating greater than 10 percent for post-operative residuals of hydrocelectomy with atrophy of the left testis.  

The Veteran has atrophy of one testicle (the left), and therefore, his disability does not warrant a compensable rating under Diagnostic Code 7523.  However, the RO has assigned the Veteran a 10 percent evaluation under Diagnostic Code 7804, for a painful scar.  A rating in excess of 10 percent under DC 7804 would require three or four painful scars, which the Veteran does not have.  The Board also notes that as the Veteran has not been shown to have a deep, nonlinear scar, a higher rating under Diagnostic Code 7801 is not warranted.  The RO has also considered the applicability of Diagnostic Code 7525.  However, as the Veteran's post-operative residuals of hydrocelectomy with atrophy of the left testis is not manifested by recurrent symptomatic infection requiring drainage or frequent hospitalizations greater than two times per year or continuous intensive management, a 30 percent rating is not warranted under Diagnostic Code 7525.  The Board also notes that the Veteran denied a history of urinary tract infections on examination in December 2011.

The Board finds no other Diagnostic Code that could provide a higher rating for the Veteran's post-operative residuals of hydrocelectomy with atrophy of the left testis.  Diagnostic Code 7524 pertains to removal of the testes, and the Veteran has reported on several occasions that he has refused to have his testicles removed, although physicians have suggested removal of the testicles to alleviate his pain.  

For voiding dysfunction, a 20 percent rating is warranted for wearing absorbent materials which must be changed less than 2 times per day.  For renal dysfunction, a 30 percent rating requires albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  The Veteran's symptoms do not match these criteria.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Codes 7527, 7529 or 7530.  

There is no other diagnostic code or set of rating criteria that could afford the Veteran a higher evaluation than the 10 percent he currently has.  In this regard, the Veteran has been diagnosed with erectile dysfunction (ED), which he argues is related to his service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis.  However, as discussed further below, the medical evidence of record shows that his ED is more likely secondary to his non-service-connected prostate cancer.  Therefore, a higher rating is also not warranted under Diagnostic Code 7522.  

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Fenderson and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's post-operative residuals of hydrocelectomy with atrophy of the left testis should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the appeal period. 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for post-operative residuals of hydrocelectomy with atrophy of the left testis inadequate.  The Veteran's disability has been rated under Diagnostic Codes 7523 and 7804, the criteria of which are found by the Board to contemplate the Veteran's level of disability and symptomatology.  Ratings in excess of the rating currently assigned are provided, but the medical evidence does not show that those manifestations are present.  Even if the rating criteria were inadequate, the evidence does not reflect an exceptional or unusual disability.  The Veteran has not reported any periods of hospitalization or interference with employment.  Therefore, referral for extraschedular consideration is not warranted.


Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran does not contend, and the evidence does not show, that his currently diagnosed ED developed during his active military service.  Rather, he contends that his ED is secondary to his service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis.

The evidence of record indicates that he has been diagnosed with ED.  However, there is no competent evidence of a nexus between his currently diagnosed ED and either his active service or a service-connected disability.

On VA examination in May 2004, the Veteran reported that he developed prostate cancer in November 2001.  He was treated with external radiation and had been doing quite well.  However, he also reported that since his radiation therapy, he had been having greater difficulty achieving and maintaining an erection.  The examiner also noted that the Veteran developed swelling of the left scrotum in service and underwent surgery for swelling of the left scrotum.  He was told he had a hydrocele.  After he was discharged from the service he discovered that his left testicle had shrunken, and had become quite tender to touch.  He also reported that the tenderness of the left scrotum of the left testis had caused some difficulty with his sexual relations.  The Veteran denied any urinary difficulty at that time.  The examiner's assessment was (1) no urinary difficulty; (2) localized prostate cancer, status post radiation; (3) erectile difficulty secondary to prostate cancer, status post radiation; (4) service-connected swelling of the left scrotum; (5) operation on the left scrotum in the service for hydrocele; (6) subsequent shrinkage and atrophy of the left testis; and (7) persistent tenderness of the left scrotum which interfered with relations.  Although the examiner noted that the tenderness of the scrotum interfered with relations for the Veteran, he did not state that such tenderness caused or aggravated the Veteran's ED.  

The Veteran was afforded another VA examination in February 2012.  The examiner noted that, per a urology note in May 2004, the Veteran was diagnosed with prostate cancer in November 2001, and he was treated with external radiation and complained of greater difficulty achieving and maintaining an erection following treatment.  He also noted that the Veteran underwent right hydrocelectomy in 1963 and had two children following the surgery.  He developed erection dysfunction about 10-12 years ago (approximately 2002).  Based on this information, the examiner opined that the Veteran's ED is not caused by or a result of his right hydrocelectomy with atrophy of left testis, and rather, it is at least as likely as not related to the treatment for his prostate cancer, which he was diagnosed with around the same time frame of his ED.

As noted above, the Veteran asserts that his ED is related to his service-connected post-operative residuals of a hydrocelectomy with atrophy of the left testis.  The Veteran's statements regarding the cause of his ED are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  While the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of his ED.  Diagnosing ED is medically complex in nature, to include whether the Veteran's ED is a manifestation of his already service-connected post-operative residuals of a hydrocelectomy with atrophy of the left testis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

The Board also notes that two VA examiners have opined that the Veteran's ED is secondary to radiation therapy he had to treat his non-service-connected prostate cancer.  Both examiners noted that the Veteran fathered two children following his hydrocelectomy, and the February 2012 examiner noted that the Veteran did not start reporting any problems with sustaining an erection for at least 30 years after his discharge, and not until after his radiation therapy in 2001.  Furthermore, there is no other conflicting medical opinion of record.  The Board notes that neither VA examiner specifically opined as to whether the Veteran's ED was aggravated by his service-connected post-operative residuals of a hydrocelectomy with atrophy of the left testis.  However, there is no other evidence of record, VA or private, showing that the Veteran's ED was aggravated by his service-connected post-operative residuals of a hydrocelectomy with atrophy of the left testis.  The VA examiner in February 2012, who provided the most complete opinion, found no relationship between the service-connected disability and ED.  Rather, the ED was solely attributed to prostate cancer treatment which occurred decades after the hydrocelectomy surgery.  The Board believes this opinion is adequate to conclude that a basis for secondary aggravation of ED is not presented.  The competent medical evidence of record shows that the currently diagnosed ED is a result of the radiation therapy the Veteran received in 2001 to treat his non-service-connected prostate cancer, and not any service-connected disability.  

There is no competent evidence relating the Veteran's ED to any event in his active service or to any of his service-connected disabilities.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.   38 U.S.C.A. § 5107(b) 
(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating greater than 10 percent for post-operative residuals of hydrocelectomy with atrophy of the left testis, is denied.

Service connection for erectile dysfunction is denied.


REMAND

In September 2011, in addition to his claim for an increased rating for the service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis, the Veteran also filed a claim for service connection for depression, secondary to the service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis.  In a March 2012 rating decision, the RO denied the claims for service connection for ED and depression, as well as the claim for an increased rating for the service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis.  The Veteran filed a notice of disagreement (NOD), dated in September 2012, which noted his dissatisfaction with the March 2012 decision for all of the issues he was claiming.  In this regard, the Veteran specifically mentioned the shame and loss of self-esteem that he was experiencing, which the Board believes is related to his claimed psychiatric disorder.  The RO provided the Veteran with a statement of the case (SOC) in June 2014, but it did not include the issue of entitlement to service connection for depression.  Because the September 2012 NOD placed the issue of service connection for depression in appellate status, the matter must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be issued an SOC on the issue of entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to the service-connected post-operative residuals of hydrocelectomy with atrophy of the left testis.  This issue should be certified to the Board only if the Veteran perfects the appeal with a sufficient substantive appeal

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


